                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 1 of 18 Page ID #:88



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     FARADAY&FUTURE INC., SMART KING LTD.,
                                                                                                                14   JIAWEI WANG, and CHAOYING DENG
                                                                                                                15                       UNITED STATES DISTRICT COURT
                                                                                                                16                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                               WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                              Case No. 2:20-cv- 08035-SVW-JPR
                                                                                                                20                 Plaintiff,               Honorable Stephen V. Wilson
                                                                                                                21           v.                             DEFENDANT CHAOYING
                                                                                                                                                            DENG’S ANSWER TO
                                                                                                                22   FARADAY&FUTURE INC.,                   COMPLAINT
                                                                                                                     SMART KING LTD., JIAWEI
                                                                                                                23   WANG, AND CHAOYING DENG
                                                                                                                24                 Defendants.
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     111351639
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 2 of 18 Page ID #:89



                                                                                                                 1           Defendant Chaoying Deng (“Deng”) hereby answers the Complaint
                                                                                                                 2   (“Complaint”) of Plaintiff Hong Liu (“Liu”), as follows:
                                                                                                                 3           1.     Deng denies the allegations of Paragraph 1.
                                                                                                                 4           2.     Deng denies the allegations in Paragraph 2 on information and belief.
                                                                                                                 5           3.     Deng admits that Yueting Jia is Faraday&Future Inc.’s (“FF”) founder.
                                                                                                                 6   Deng denies the remaining allegations in Paragraph 3.
                                                                                                                 7           4.     Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 8   the truth or falsity of the allegations of what Liu knew. Deng denies the remaining
                                                                                                                 9   allegations in Paragraph 4.
                                                                                                                10           5.     Deng denies the allegations in Paragraph 5.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           6.     To the extent Paragraph 6 contains conclusions of law, which do not
                                                                                                                12   require a responsive pleading and on that basis, Deng denies those conclusions. Deng
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   denies the remaining allegations in Paragraph 6.
                                                                                                                14           7.     Deng does not challenge the Court’s subject matter jurisdiction over this
                                                                                                                15   action.
                                                                                                                16           8.     Deng denies the allegations in Paragraph 8. The Southern District of
                                                                                                                17   New York does not have personal jurisdiction over Deng in this action.
                                                                                                                18           9.     Deng denies the allegations in Paragraph 9. The Court already found
                                                                                                                19   that venue is not proper in the Southern District of New York.
                                                                                                                20           10.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                21   the truth or falsity of the allegations in Paragraph 10 and on that ground, denies those
                                                                                                                22   allegations.
                                                                                                                23           11.    Deng admits the allegations in Paragraph 11.
                                                                                                                24           12.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                25   the truth or falsity of the allegations in Paragraph 12 and on that ground, denies those
                                                                                                                26   allegations.
                                                                                                                27
                                                                                                                28

                                                                                                                     111351639
                                                                                                                                                                -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 3 of 18 Page ID #:90



                                                                                                                 1           13.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 2   the truth or falsity of the allegations in Paragraph 13 and on that ground, denies those
                                                                                                                 3   allegations.
                                                                                                                 4           14.    Deng admits the allegations in Paragraph 14.
                                                                                                                 5           15.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 6   the truth or falsity of the allegations in Paragraph 15 and on that ground, denies those
                                                                                                                 7   allegations.
                                                                                                                 8           16.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 9   the truth or falsity of the allegations in Paragraph 16 and on that ground, denies those
                                                                                                                10   allegations.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           17.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                12   the truth or falsity of the allegations in Paragraph 17 and on that ground, denies those
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   allegations.
                                                                                                                14           18.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                15   the truth or falsity of the allegations in Paragraph 18 and on that ground, denies those
                                                                                                                16   allegations.
                                                                                                                17           19.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                18   the truth or falsity of the allegations in Paragraph 19 and on that ground, denies those
                                                                                                                19   allegations.
                                                                                                                20           20.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                21   the truth or falsity of the allegations in Paragraph 20 and on that ground, denies those
                                                                                                                22   allegations.
                                                                                                                23           21.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                24   the truth or falsity of the allegations in Paragraph 21 and on that ground, denies those
                                                                                                                25   allegations.
                                                                                                                26           22.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                27   the truth or falsity of the allegations in Paragraph 22 and on that ground, denies those
                                                                                                                28   allegations.

                                                                                                                     111351639
                                                                                                                                                               -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 4 of 18 Page ID #:91



                                                                                                                 1           23.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 2   the truth or falsity of the allegations in Paragraph 23 and on that ground, denies those
                                                                                                                 3   allegations.
                                                                                                                 4           24.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 5   the truth or falsity of the allegations in Paragraph 24 and on that ground, denies those
                                                                                                                 6   allegations.
                                                                                                                 7           25.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 8   the truth or falsity of the allegations in Paragraph 25 and on that ground, denies those
                                                                                                                 9   allegations.
                                                                                                                10           26.    Deng lacks knowledge or information sufficient to form a belief as to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the truth or falsity of the allegations in Paragraph 26 and on that ground, denies those
                                                                                                                12   allegations.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           27.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                14   the truth or falsity of the allegation that “[b]etween October 2017 and mid-February
                                                                                                                15   2018” Liu was “at the pinnacle of his success” and on that ground, denies those
                                                                                                                16   allegations. Deng denies the remaining allegations in in Paragraph 27.
                                                                                                                17           28.    Deng denies the allegations in Paragraph 28.
                                                                                                                18           29.    Deng admits that Liu represented that he was “a globally respected
                                                                                                                19   professional with decades of experience.” Deng denies the remaining allegations in
                                                                                                                20   Paragraph 29.
                                                                                                                21           30.    Deng admits that Mr. Jia was FF’s founder. Deng lacks knowledge or
                                                                                                                22   information sufficient to form a belief as to the truth or falsity of the remaining
                                                                                                                23   allegations in Paragraph 30 and on that ground, denies those allegations.
                                                                                                                24           31.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                25   the truth or falsity of the allegations in Paragraph 31 and on that ground, denies those
                                                                                                                26   allegations.
                                                                                                                27           32.    Deng denies the allegations in Paragraph 32.
                                                                                                                28           33.    Deng denies the allegations in Paragraph 33.

                                                                                                                     111351639
                                                                                                                                                               -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 5 of 18 Page ID #:92



                                                                                                                 1           34.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 2   the truth or falsity of the allegations in Paragraph 34 and on that ground, denies those
                                                                                                                 3   allegations.
                                                                                                                 4           35.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 5   the truth or falsity of the allegations in Paragraph 35 and on that ground, denies those
                                                                                                                 6   allegations.
                                                                                                                 7           36.    Deng denies the allegations in Paragraph 36.
                                                                                                                 8           37.    Deng denies the allegations in Paragraph 37.
                                                                                                                 9           38.    Deng admits that Sidley Austin LLP was one of the law firms that
                                                                                                                10   handled FF’s Series A transaction with Evergrande. Deng lacks knowledge or
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   information sufficient to form a belief as to the truth or falsity of the remaining
                                                                                                                12   allegations in Paragraph 38 and on that ground, denies those allegations.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           39.    Deng denies the allegations in Paragraph 39.
                                                                                                                14           40.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                15   the truth or falsity of the allegations of Liu’s beliefs and on that basis denies those
                                                                                                                16   allegations. Deng denies the remaining allegations in Paragraph 40.
                                                                                                                17           41.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                18   the truth or falsity of the allegations in Paragraph 41 and on that ground, denies those
                                                                                                                19   allegations.
                                                                                                                20           42.    To the extent the allegations in Paragraph 42 purport to describe, quote
                                                                                                                21   or characterize written communications or documents, the communications or
                                                                                                                22   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                23   as expressly stated therein. Deng denies the remaining allegations in Paragraph 42.
                                                                                                                24           43.    Deng is informed and believes that on January 25, 2018, Liu entered
                                                                                                                25   into the Employment Agreement attached to the Complaint as Exhibit A. To the
                                                                                                                26   extent Paragraph 43 purports to describe, quote, or characterize the terms of the
                                                                                                                27   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                28

                                                                                                                     111351639
                                                                                                                                                               -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 6 of 18 Page ID #:93



                                                                                                                 1   and would provide only as expressly stated therein. Deng denies the remaining
                                                                                                                 2   allegations in Paragraph 43.
                                                                                                                 3           44.   Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 4   the truth or falsity of the allegations in Paragraph 44 and on that basis denies those
                                                                                                                 5   allegations. Deng denies the remaining allegations in Paragraph 44.
                                                                                                                 6           45.   To the extent Paragraph 45 purports to describe, quote, or characterize
                                                                                                                 7   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 8   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                 9   remaining allegations in Paragraph 45.
                                                                                                                10           46.   To the extent Paragraph 46 purports to describe, quote, or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                12   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   remaining allegations in Paragraph 46.
                                                                                                                14           47.   To the extent Paragraph 47 purports to describe, quote, or characterize
                                                                                                                15   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                16   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                17   remaining allegations in Paragraph 47.
                                                                                                                18           48.   To the extent Paragraph 48 purports to describe, quote, or characterize
                                                                                                                19   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                20   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                21   remaining allegations in Paragraph 48.
                                                                                                                22           49.   To the extent Paragraph 49 purports to describe, quote, or characterize
                                                                                                                23   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                24   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                25   remaining allegations in Paragraph 49.
                                                                                                                26           50.   To the extent Paragraph 50 purports to describe, quote, or characterize
                                                                                                                27   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                28

                                                                                                                     111351639
                                                                                                                                                              -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 7 of 18 Page ID #:94



                                                                                                                 1   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                 2   remaining allegations in Paragraph 50.
                                                                                                                 3           51.   To the extent Paragraph 51 purports to describe, quote, or characterize
                                                                                                                 4   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 5   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                 6   remaining allegations in Paragraph 51.
                                                                                                                 7           52.   Deng denies the allegations in Paragraph 52.
                                                                                                                 8           53.   To the extent Paragraph 53 purports to describe, quote, or characterize
                                                                                                                 9   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                10   read as a whole, and would provide only as expressly stated therein. Deng denies the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   remaining allegations in Paragraph 53.
                                                                                                                12           54.   To the extent Paragraph 54 purports to describe, quote, or characterize
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                14   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                15   remaining allegations in Paragraph 54.
                                                                                                                16           55.   Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                17   what Liu would have done and on that basis denies those allegations. Deng denies
                                                                                                                18   the remaining allegations in Paragraph 55.
                                                                                                                19           56.   To the extent Paragraph 56 purports to describe, quote or characterize
                                                                                                                20   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                21   as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                22   remaining allegations in Paragraph 56.
                                                                                                                23           57.   To the extent Paragraph 57 purports to describe, quote, or characterize
                                                                                                                24   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                25   as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                26   remaining allegations in Paragraph 57.
                                                                                                                27           58.   To the extent Paragraph 58 purports to describe, quote, or characterize
                                                                                                                28   the terms of the Director Agreement, the document speaks for itself, should be read

                                                                                                                     111351639
                                                                                                                                                              -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 8 of 18 Page ID #:95



                                                                                                                 1   as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                 2   remaining allegations in Paragraph 58.
                                                                                                                 3           59.    Deng lacks knowledge and information sufficient to form a belief as to
                                                                                                                 4   the truth or falsity of the allegations in Paragraph 59 and on that ground, denies those
                                                                                                                 5   allegations.
                                                                                                                 6           60.    Deng admits the allegations in Paragraph 60.
                                                                                                                 7           61.    Deng lacks knowledge and information sufficient to form a belief as to
                                                                                                                 8   the truth or falsity of the allegations in Paragraph 61 and on that ground, denies those
                                                                                                                 9   allegations.
                                                                                                                10           62.    To the extent Paragraph 62 purports to describe, quote, or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                12   read as a whole, and would provide only as expressly stated therein. Deng lacks
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   knowledge or information sufficient to form a belief as to the truth or falsity of the
                                                                                                                14   allegations in Paragraph 62 and on that ground, denies those allegations.
                                                                                                                15           63.    Deng denies the allegations in Paragraph 63.
                                                                                                                16           64.    To the extent Paragraph 64 purports to describe, quote, or characterize
                                                                                                                17   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                18   should be read as a whole, and would provide only as expressly stated therein. Deng
                                                                                                                19   denies the remaining allegations in Paragraph 64.
                                                                                                                20           65.    To the extent Paragraph 65 purports to describe, quote, or characterize
                                                                                                                21   the terms of the Employment Agreement or the September 2018 Resolutions, the
                                                                                                                22   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                23   as expressly stated therein. Deng denies the remaining allegations in Paragraph 65.
                                                                                                                24           66.    To the extent Paragraph 66 purports to describe, quote, or characterize
                                                                                                                25   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                26   should be read as a whole, and would provide only as expressly stated therein. Deng
                                                                                                                27   denies the remaining allegations in Paragraph 66.
                                                                                                                28

                                                                                                                     111351639
                                                                                                                                                               -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 9 of 18 Page ID #:96



                                                                                                                 1           67.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 2   the truth or falsity of the allegations in Paragraph 67 as to the documents issued by
                                                                                                                 3   Solium and whether Mr. Liu accessed his information on Solium’s website. Deng
                                                                                                                 4   denies the remaining allegations in Paragraph 67.
                                                                                                                 5           68.    Deng lacks knowledge and information sufficient to form a belief as to
                                                                                                                 6   the truth or falsity of the allegations in Paragraph 68 and on that ground, denies those
                                                                                                                 7   allegations.
                                                                                                                 8           69.    Deng denies the allegations in Paragraph 69.
                                                                                                                 9           70.    Deng denies the allegations in Paragraph 70.
                                                                                                                10           71.    Deng denies the allegations in Paragraph 71.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           72.    Deng denies the allegations in Paragraph 72.
                                                                                                                12           73.    Deng denies the allegations in Paragraph 73.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           74.    To the extent the allegations in Paragraph 74 purport to describe, quote
                                                                                                                14   or characterize written communications or documents, the communications or
                                                                                                                15   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                16   as expressly stated therein. Deng denies the remaining allegations in Paragraph 74.
                                                                                                                17           75.    To the extent the allegations in Paragraph 75 purport to describe, quote
                                                                                                                18   or characterize written communications or documents, the communications or
                                                                                                                19   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                20   as expressly stated therein. Deng denies the allegations in Paragraph 75.
                                                                                                                21           76.    Deng denies the allegations in Paragraph 76.
                                                                                                                22           77.    Deng denies the allegations in Paragraph 77.
                                                                                                                23           78.    Deng denies the allegations in Paragraph 78.
                                                                                                                24           79.    Deng denies the allegations in Paragraph 79.
                                                                                                                25           80.    Deng denies the allegations in Paragraph 80.
                                                                                                                26           81.    Deng denies the allegations in Paragraph 81.
                                                                                                                27           82.    To the extent the allegations in Paragraph 82 purport to describe, quote
                                                                                                                28   or characterize written communications or documents, the communications or

                                                                                                                     111351639
                                                                                                                                                               -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 10 of 18 Page ID #:97



                                                                                                                 1   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                 2   as expressly stated therein. Deng denies the remaining allegations in Paragraph 82.
                                                                                                                 3           83.    To the extent the allegations in Paragraph 83 purport to describe, quote
                                                                                                                 4   or characterize written communications or documents, the communications or
                                                                                                                 5   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                 6   as expressly stated therein. Deng denies the remaining allegations in Paragraph 83.
                                                                                                                 7           84.    Deng denies the allegations in Paragraph 84.
                                                                                                                 8           85.    Deng denies the allegations in Paragraph 85.
                                                                                                                 9           86.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                10   the truth or falsity of the allegations in Paragraph 86 and on that ground, denies those
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   allegations.
                                                                                                                12           87.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the truth or falsity of the allegations in Paragraph 87 and on that ground, denies those
                                                                                                                14   allegations.
                                                                                                                15           88.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                16   the truth or falsity of the allegations in Paragraph 88 and on that ground, denies those
                                                                                                                17   allegations.
                                                                                                                18           89.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                19   the truth or falsity of the allegations in Paragraph 89 and on that ground, denies those
                                                                                                                20   allegations.
                                                                                                                21           90.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                22   the truth or falsity of the allegations in Paragraph 90 and on that ground, denies those
                                                                                                                23   allegations.
                                                                                                                24           91.    Deng denies the allegations in Paragraph 91.
                                                                                                                25           92.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                26   the truth or falsity of the allegations in Paragraph 92 as to what “Mr. Liu learned from
                                                                                                                27   a guard” and on that ground, denies those allegations.
                                                                                                                28           93.    Deng denies the allegations in Paragraph 93.

                                                                                                                     111351639
                                                                                                                                                               -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 11 of 18 Page ID #:98



                                                                                                                 1           94.    Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 2   the truth or falsity of the allegations in Paragraph 94 and on that ground, denies those
                                                                                                                 3   allegations.
                                                                                                                 4           95.    To the extent Paragraph 95 purports to describe, quote or characterize
                                                                                                                 5   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 6   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                 7   remaining allegations in Paragraph 95.
                                                                                                                 8           96.    To the extent Paragraph 96 purports to describe, quote or characterize
                                                                                                                 9   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                10   read as a whole, and would provide only as expressly stated therein. Deng denies the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   remaining allegations in Paragraph 96.
                                                                                                                12           97.    To the extent Paragraph 97 purports to describe, quote or characterize
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                14   read as a whole, and would provide only as expressly stated therein. Deng denies the
                                                                                                                15   remaining allegations in Paragraph 97.
                                                                                                                16           98.    To the extent Paragraph 98 purports to describe, quote, or characterize
                                                                                                                17   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                18   should be read as a whole, and would provide only as expressly stated therein. Deng
                                                                                                                19   denies the remaining allegations in Paragraph 98.
                                                                                                                20           99.    To the extent Paragraph 99 purports to describe, quote, or characterize
                                                                                                                21   the documents filed with the bankruptcy court, the documents speak for themselves,
                                                                                                                22   should be read as a whole, and would provide only as expressly stated therein. To
                                                                                                                23   the extent Paragraph 99 contains conclusions of law, which do not require a
                                                                                                                24   responsive pleading and on that basis, Deng denies those conclusions. Deng denies
                                                                                                                25   the remaining allegations in Paragraph 99.
                                                                                                                26           100. Deng denies the allegations in Paragraph 100.
                                                                                                                27           101. Deng denies the allegations in Paragraph 101.
                                                                                                                28

                                                                                                                     111351639
                                                                                                                                                              - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 12 of 18 Page ID #:99



                                                                                                                 1           102. Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 2   the truth or falsity of the allegations in Paragraph 102 relating to Mr. Liu’s “extensive
                                                                                                                 3   client relationships” that he “transitioned to colleagues” and on that ground, denies
                                                                                                                 4   those allegations. Deng denies the allegations in Paragraph 102.
                                                                                                                 5           103. Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 6   the truth or falsity of the allegations in Paragraph 103 and on that ground, denies
                                                                                                                 7   those allegations.
                                                                                                                 8           104. To the extent the allegations in Paragraph 104 purport to describe, quote
                                                                                                                 9   or characterize a written motion, the motion speaks for itself, should be read as a
                                                                                                                10   whole, and would provide only as expressly stated therein.            Deng denies the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   remaining allegations in Paragraph 104.
                                                                                                                12           105. Deng lacks knowledge or information sufficient to form a belief as to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the truth or falsity of the allegations in Paragraph 105 and on that ground, denies
                                                                                                                14   those allegations.
                                                                                                                15           106. Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                16   the truth or falsity of the allegations in Paragraph 106 and on that ground, denies
                                                                                                                17   those allegations.
                                                                                                                18           107. Deng denies the allegations in Paragraph 107.
                                                                                                                19           108. Deng denies the allegations in Paragraph 108.
                                                                                                                20           109. The allegations in Paragraph 109 are not made against Deng and, on that
                                                                                                                21   basis, Deng is not required to respond to those allegations.
                                                                                                                22           110. The allegations in Paragraph 110 are not made against Deng and, on that
                                                                                                                23   basis, Deng is not required to respond to those allegations.
                                                                                                                24           111. The allegations in Paragraph 111 are not made against Deng and, on that
                                                                                                                25   basis, Deng is not required to respond to those allegations.
                                                                                                                26           112. The allegations in Paragraph 112 are not made against Deng and, on that
                                                                                                                27   basis, Deng is not required to respond to those allegations.
                                                                                                                28

                                                                                                                     111351639
                                                                                                                                                               - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 13 of 18 Page ID #:100



                                                                                                                  1           113. The allegations in Paragraph 113 are not made against Deng and, on that
                                                                                                                  2   basis, Deng is not required to respond to those allegations.
                                                                                                                  3           114. The allegations in Paragraph 114 are not made against Deng and, on that
                                                                                                                  4   basis, Deng is not required to respond to those allegations.
                                                                                                                  5           115. The allegations in Paragraph 115 are not made against Deng and, on that
                                                                                                                  6   basis, Deng is not required to respond to those allegations.
                                                                                                                  7           116. The allegations in Paragraph 116 are not made against Deng and, on that
                                                                                                                  8   basis, Deng is not required to respond to those allegations.
                                                                                                                  9           117. Deng incorporates each of its previous responses as if fully set forth
                                                                                                                 10   herein.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           118. Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 12   the truth or falsity of the allegations relating to Liu’s practice at Mayer Brown and
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   on that basis denies them. Deng denies the remaining allegation in Paragraph 118.
                                                                                                                 14           119. Deng denies the allegations in Paragraph 119.
                                                                                                                 15           120. Deng denies the allegations in Paragraph 120.
                                                                                                                 16           121. Deng denies the allegations in Paragraph 121.
                                                                                                                 17           122. Deng denies the allegations in Paragraph 122.
                                                                                                                 18           123. Deng denies the allegations in Paragraph 123.
                                                                                                                 19           124. Deng incorporates each of its previous responses as if fully set forth
                                                                                                                 20   herein.
                                                                                                                 21           125. Deng denies the allegations in Paragraph 125.
                                                                                                                 22           126. Deng denies the allegations in Paragraph 126.
                                                                                                                 23           127. Deng lacks knowledge or information sufficient to form a belief as to
                                                                                                                 24   the truth or falsity of the allegations relating to Mr. Liu’s practice at Mayer Brown
                                                                                                                 25   and on that basis denies them.         Deng denies the remaining allegation in
                                                                                                                 26   Paragraph 127.
                                                                                                                 27           128. Deng denies the allegations in Paragraph 128.
                                                                                                                 28           129. Deng denies the allegations in Paragraph 129.

                                                                                                                      111351639
                                                                                                                                                              - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 14 of 18 Page ID #:101



                                                                                                                  1           130. Deng denies the allegations in Paragraph 130.
                                                                                                                  2           131. The allegations in Paragraph 131 are not made against Deng and, on that
                                                                                                                  3   basis, Deng is not required to respond to those allegations.
                                                                                                                  4           132. The allegations in Paragraph 132 are not made against Deng and, on that
                                                                                                                  5   basis, Deng is not required to respond to those allegations.
                                                                                                                  6           133. The allegations in Paragraph 133 are not made against Deng and, on that
                                                                                                                  7   basis, Deng is not required to respond to those allegations.
                                                                                                                  8           134. The allegations in Paragraph 134 are not made against Deng and, on that
                                                                                                                  9   basis, Deng is not required to respond to those allegations.
                                                                                                                 10           135. The allegations in Paragraph 135 are not made against Deng and, on that
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   basis, Deng is not required to respond to those allegations.
                                                                                                                 12           136. Deng incorporates each of its previous responses as if fully set forth
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   herein.
                                                                                                                 14           137. Deng denies the allegations in Paragraph 137.
                                                                                                                 15           138. Deng denies the allegations in Paragraph 138.
                                                                                                                 16           139. Deng denies the allegations in Paragraph 139.
                                                                                                                 17           140. Deng denies the allegations in Paragraph 140.
                                                                                                                 18           141. Deng incorporates each of her previous responses as if fully set forth
                                                                                                                 19   herein.
                                                                                                                 20           142. Deng denies the allegations in Paragraph 142.
                                                                                                                 21           143. Deng denies the allegations in Paragraph 143.
                                                                                                                 22           144. Deng denies the allegations in Paragraph 144.
                                                                                                                 23           145. Deng denies the allegations in Paragraph 145.
                                                                                                                 24           146. Deng denies the allegations in Paragraph 146.
                                                                                                                 25           147. The allegations in Paragraph 147 are not made against Deng and, on that
                                                                                                                 26   basis, Deng is not required to respond to those allegations.
                                                                                                                 27           148. The allegations in Paragraph 148 are not made against Deng and, on that
                                                                                                                 28   basis, Deng is not required to respond to those allegations.

                                                                                                                      111351639
                                                                                                                                                              - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 15 of 18 Page ID #:102



                                                                                                                  1           149. The allegations in Paragraph 149 are not made against Deng and, on that
                                                                                                                  2   basis, Deng is not required to respond to those allegations.
                                                                                                                  3           150. The allegations in Paragraph 150 are not made against Deng and, on that
                                                                                                                  4   basis, Deng is not required to respond to those allegations.
                                                                                                                  5           151. The allegations in Paragraph 151 are not made against Deng and, on that
                                                                                                                  6   basis, Deng is not required to respond to those allegations.
                                                                                                                  7           152. Deng asserts that no response is required to the prayer for relief on
                                                                                                                  8   page 28 of the Complaint. To the extent that the paragraphs of that clause may be
                                                                                                                  9   deemed to allege any factual or legal entitlement to the relief requested, Deng
                                                                                                                 10   denies each and every such allegation and specifically denies that Liu is entitled to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   any relief, including, but not limited to, the relief requested in subparts 1 through 11
                                                                                                                 12   thereof.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           153. All allegations not specifically admitted or responded to are denied.
                                                                                                                 14
                                                                                                                 15                               AFFIRMATIVE DEFENSES
                                                                                                                 16           Without assuming the burden of proof as to any of the defenses set forth herein
                                                                                                                 17   where such burden would otherwise rest with Liu, Deng alleges the following
                                                                                                                 18   affirmative defenses to the Complaint and to the relief sought therein:
                                                                                                                 19                                 First Affirmative Defense
                                                                                                                 20                                 (Failure to State a Claim)
                                                                                                                 21           1.    Liu’s Complaint fails in whole or in part to state a claim against Deng
                                                                                                                 22   upon which relief may be granted.
                                                                                                                 23                                Second Affirmative Defense
                                                                                                                 24                         (Violation of Attorney-Client Privilege)
                                                                                                                 25           2.    Liu’s Complaint is barred, in whole or in part, to the extent it relies on
                                                                                                                 26   and exposes communications exchanged during his role as counsel for FF and FF
                                                                                                                 27   does not waive such privilege.
                                                                                                                 28

                                                                                                                      111351639
                                                                                                                                                               - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 16 of 18 Page ID #:103



                                                                                                                  1                                Third Affirmative Defense
                                                                                                                  2                                         (Waiver)
                                                                                                                  3           3.   Liu’s Complaint is barred, in whole or in part, by the doctrine of waiver.
                                                                                                                  4                               Fourth Affirmative Defense
                                                                                                                  5                                         (Estoppel)
                                                                                                                  6           4.   Liu’s Complaint is barred, in whole or in part, by the doctrine of
                                                                                                                  7   estoppel.
                                                                                                                  8                                Fifth Affirmative Defense
                                                                                                                  9                                 (Statutes of Limitations)
                                                                                                                 10           5.   Liu’s Complaint is barred, in whole or in part, by the statutes of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   limitations under applicable law and the parties’ agreements.
                                                                                                                 12                                Sixth Affirmative Defense
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                            (Intervening/Supervening Cause)
                                                                                                                 14           6.   Liu’s Complaint is barred, in whole or in part, because any alleged harm
                                                                                                                 15   was due to intervening and/or supervening causes.
                                                                                                                 16                               Seventh Affirmative Defense
                                                                                                                 17                                     (Unclean Hands)
                                                                                                                 18           7.   Liu’s Complaint is barred, in whole or in part, by the doctrine of unclean
                                                                                                                 19   hands.
                                                                                                                 20                               Eighth Affirmative Defense
                                                                                                                 21                               (Contrary to Public Policy)
                                                                                                                 22           8.   Liu’s Complaint is barred, in whole or in part, by Liu’s own fraudulent
                                                                                                                 23   and unlawful acts in violation of public policy.
                                                                                                                 24                                Ninth Affirmative Defense
                                                                                                                 25                                       (Justification)
                                                                                                                 26           9.   Liu’s Complaint is barred, in whole or in part, because Deng was fully
                                                                                                                 27   justified in her conduct as a matter of fact and law.
                                                                                                                 28

                                                                                                                      111351639
                                                                                                                                                               - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 17 of 18 Page ID #:104



                                                                                                                  1                                Tenth Affirmative Defense
                                                                                                                  2                              (Failure to Mitigate Damages)
                                                                                                                  3           10.   Liu’s Complaint is barred, in whole or in part, because he failed to
                                                                                                                  4   mitigate his alleged damages.
                                                                                                                  5                              Eleventh Affirmative Defense
                                                                                                                  6                                    (Unjust Enrichment)
                                                                                                                  7           11.   Liu’s Complaint is barred, in whole or in part, because any relief by Liu
                                                                                                                  8   would constitute unjust enrichment.
                                                                                                                  9                               Twelfth Affirmative Defense
                                                                                                                 10                                      (In Pari Delicto)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           12.   Liu’s Complaint is barred, in whole or in part, by the doctrine of in pari
                                                                                                                 12   delicto.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                             Thirteenth Affirmative Defense
                                                                                                                 14                                (Breach of Fiduciary Duty)
                                                                                                                 15           13.   Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 16   breached the fiduciary duties that he owed to FF and FF Intelligent Mobility Global
                                                                                                                 17   Holdings Ltd. f/k/a Smart King, Ltd.
                                                                                                                 18                             Fourteenth Affirmative Defense
                                                                                                                 19                                   (Reservation of Rights)
                                                                                                                 20           14.   The defenses set forth herein reflect Deng’s assessment based on the
                                                                                                                 21   information of which Deng currently is aware. Deng expressly reserves, and does
                                                                                                                 22   not waive any defenses.
                                                                                                                 23           WHEREFORE, Deng respectfully requests that this Court enter judgment in
                                                                                                                 24   her favor and against Liu, dismiss Liu’s claims, and award Deng her costs of suit
                                                                                                                 25   and such other relief as this Court may deem appropriate.
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28

                                                                                                                      111351639
                                                                                                                                                               - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 69 Filed 11/19/20 Page 18 of 18 Page ID #:105



                                                                                                                  1   Dated: November 19, 2020              TROUTMAN PEPPER HAMILTON
                                                                                                                                                            SANDERS LLP
                                                                                                                  2
                                                                                                                  3                                         By: /s/ Lauren E. Grochow
                                                                                                                                                              Lauren E. Grochow
                                                                                                                  4                                           Daniel Anziska
                                                                                                                                                              Mackenzie L. Willow-Johnson
                                                                                                                  5
                                                                                                                                                        Attorneys for Defendants
                                                                                                                  6        FARADAY&FUTURE INC., SMART KING LTD.,
                                                                                                                          JIAWEI WANG, and CHAOYING DENG
                                                                                                                  7
                                                                                                                  8
                                                                                                                  9
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                 14
                                                                                                                 15
                                                                                                                 16
                                                                                                                 17
                                                                                                                 18
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28

                                                                                                                      111351639
                                                                                                                                                         - 17 -
